              Case 1:21-cv-10826-ADB Document 1 Filed 05/19/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

CHRISTOPHER J. PARKHURST                         :
     Plaintiff                                   :
                                                 :
         v.                                      :              C.A. No.: 21-
                                                 :
SUPERIOR DRYWALL, INC.,                          :
AD DRYWALL CORP., and                            :
HANOVER RS CONSTRUCTION, LLC                     :
     Defendants.                                 :

                                             COMPLAINT

         1.       Plaintiff Christopher Parkhurst (“Plaintiff” or “Mr. Parkhurst”) is a citizen of Rhode

Island and resides in Pascoag, Rhode Island.

         2.       Upon information and belief, Superior Drywall, Inc. (“Superior”) is a commercial

drywall subcontractor that performed work in connection with the construction of a building in

Cambridge, Massachusetts (“the Project”).

         3.       Upon information and belief, AD Drywall Corp. (“AD”) is a commercial drywall

subcontractor engaged by Superior that also performed work in connection with the construction

of the Project.

         4.       Upon information and belief, Hanover RS Construction, LLC (“Hanover”) was the

general contractor engaged by the owner and had overall responsibility to maintain a safe work

area for construction workers at the Project.

         5.       Upon information and belief, Superior is a Massachusetts corporation with its

principal place of business in Fall River, Massachusetts.

         6.       Upon information and belief, AD is a Massachusetts corporation with its principal

place of business in Methuen, Massachusetts.




                                                     1
4851-9632-8426, v. 1
              Case 1:21-cv-10826-ADB Document 1 Filed 05/19/21 Page 2 of 4




         7.       Upon information and belief, Hanover is a Delaware corporation with its principal

place of business in Houston, Texas.

         8.       Jurisdiction is proper pursuant to 28 U.S.C. §1332 because of diversity and the

amount in controversy exceeds $75,000.

         9.       On or about May 22, 2018, Plaintiff was on the Project employed as an HVAC

installation technician assisting with the installation of HVAC equipment. At all times Plaintiff

was in the exercise of due care.

         10.      While at the Project, Plaintiff walked by unsecured sheetrock that without warning

fell onto the Plaintiff’s right leg crushing his leg.

         11.      Plaintiff was trapped under sheetrock for approximately ten minutes.

         12.      Plaintiff suffered injuries to his right knee and leg, including three fractures.

         13.      Defendants AD and Superior owned and/or had control of the sheetrock that fell

onto Plaintiff and caused his injuries.

         14.      Defendants AD and Superior created and/or allowed a dangerous condition to exist

by allowing for unsecured sheetrock in the work area and failing to warn others of the danger.

         15.      As a result of the injuries, Plaintiff has incurred medical expenses and will require

future medical care.

         16.      Plaintiff as a result of his injuries was unable to work and will likely sustain future

lost earnings.

    COUNT I – NEGLIGENCE - SUPERIOR DRYWALL, INC. and AD DRYWALL CORP

         17.      Plaintiff incorporates the above paragraphs into this Count I.

         18.      The Defendants Superior and AD owed a duty of care to the Plaintiff.




                                                     2
4851-9632-8426, v. 1
             Case 1:21-cv-10826-ADB Document 1 Filed 05/19/21 Page 3 of 4




         19.      Defendants negligently breached the duty of care, causing the Plaintiff to be

injured.

         20.      As a direct and proximate result, the Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands that he be awarded compensation for past and future

medical expenses, lost earnings, future lost earnings, pain and suffering, all other appropriate

relief and interest and costs.

               COUNT II – NEGLIGENCE - HANOVER RS CONSTRUCTION, LLC

         21.      Plaintiff incorporates the above paragraphs into this Count I.

         22.      Defendant Hanover owed a duty to the Plaintiff and other workers on the Project to

maintain a work area that was reasonably safe.

         23.      Defendant Hanover breached that duty when it failed to correct or warn of the

dangerous condition.

         24.      As a direct and proximate result of the breach, Plaintiff was injured.

         WHEREFORE, Plaintiff demands that he be awarded compensation for past and future

medical expenses, lost earnings, future lost earnings, pain and suffering, all other relief that the

Court deems just and appropriate and interest and costs.

                                           JURY DEMAND

         Plaintiff demands a trial by jury.




                                                    3
4851-9632-8426, v. 1
             Case 1:21-cv-10826-ADB Document 1 Filed 05/19/21 Page 4 of 4




                                  Respectfully submitted,

                                  CHRISTOPHER J. PARKHURST,
                                  By his Attorneys,

                                  PANNONE LOPES DEVEREAUX & O’GARA LLC



                                  /s/ Matthew C. Reeber
                                  Matthew C. Reeber (##670667)
                                  1301 Atwood Avenue, Suite 215 N
                                  Johnston, RI 02919
                                  (401) 824-5100
                                  (401) 824-5123 (fax)
                                  mreeber@pldolaw.com

Dated: May 19, 2021




                                            4
4851-9632-8426, v. 1
